DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/25/2022 has been entered.  Claims 1-10 and 12-30 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 13-27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV (US 20110290851 A1) in view of Widenhouse et al. (US 20120248169 A1) in view of Boudreaux et al. (US 20140239037 A1) and further in view of Viola (US 20090078739 A1).
Regarding claims 1 and 18-19, Shelton, IV discloses an end effector (10/14012/15012) for a medical device (14000/15000/11000, figs. 1 and 172), the end effector comprising:(a) an anvil (14024/15070), the anvil comprising; (i) a first anvil end, (ii) a second anvil end, (iii) an anvil face, (iv) a first staple pocket defined by the anvil face, wherein the first staple pocket comprises a first cup and a second cup for staple formation; (v) a second staple pocket defined by the anvil face, wherein the second staple 
Shelton, IV also teaches having different cup configurations/depths and radius and different diameter staples ([0013, 0257-0260, 0273-0274], figs. 45-49) and a first portion of the first staple leg overlapping a second portion of the second leg in a formed configuration ([0416-0421], figs. 177-191) but fails to disclose the first staple pocket further comprising a first longitudinal portion connecting the first cup and the second cup, the first cup and the second cup having different shapes, the second staple pocket further comprising a second longitudinal portion connecting the third cup.
Widenhouse et al. teaches an anvil (10260) having a first staple pocket further comprising a first longitudinal portion connecting the first cup and the second cup (10261/10262, 1042), the first cup and the second cup having different shapes, the second staple pocket further comprising a second longitudinal portion connecting a third cup and a fourth cup ([0538, 
Boudreaux et al. teaches an anvil (800) having staple pockets (210, 310) having first cup and second cups with different shapes (asymmetric [0097, 0100, 0113], figs. 18A, 22, and 26), the second staple pocket further comprising a second longitudinal portion connecting a third cup and a fourth cup ([0147], fig. 41) and a first portion of the first staple leg overlapping a second portion of the second leg in a formed configuration ([0108-0131], figs. 24-34).
Viola teaches having an anvil (22) having a first staple pocket (52/54 or 96/98 and 64/66) further comprising a first longitudinal portion (102/106) connecting the first cup and the second cup (connected down knife slot 62), the first cup and the second cup having different shapes, the second staple pocket further comprising a second longitudinal portion connecting a third cup and a fourth cup ([0057-0061], figs. 1-15)
Given the suggestion and teachings of Shelton, IV to have different leg lengths of staples with different anvil pocket/cup depths/configurations with a first portion of the first staple leg overlapping a second portion of the second leg in a formed configuration wherein the first tip and the second tip remain above and to a same side of the first crown, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary In re Rose, 105 USPQ 237 (CCPA 1995) and  “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), 531 F.2d at 1053, 189 USPQ at 148.) and a desired range such as the different cup radius would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding claims 2-9, 13-17, 20-27, and 29-30, Shelton, IV discloses the anvil has an angled surface at distal end (figs. 2 and 177), pretzel shape with tips not crossing the crown in formed configuration, drivers have different configurations (figs. 177-192); stepped anvil (figs. 19-24 and 70-71) rows run from proximal to distal ends of effector in which the different distances will be at proximal, distal ends and in between ([0245-0260], figs. 44-48), similar and different wedges (420) different driver heights (figs. 42-48), with the rows producing different height formed staples ([0245-0260], figs. 12-23, 44-48, 70-80, and 178-190).

Claims 10-12 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV (US 20110290851 A1) in view of Widenhouse et al. (US 20120248169 A1) in view of Boudreaux et al. (US 20140239037 A1) in view of Viola (US 20090078739 A1) and further in view of Holsten et al. (US 20100108739 A1).
Regarding claims 10-12 and 28, Shelton, IV teaches having different cup configurations/depths and radius and different diameter staples ([0013, 0257-0260, 0273-0274], figs. 45-49) but fails to disclose different open leg lengths and different cup configurations wherein the first cup has a first arc with a radius of from 0.040 inches to 0.060 inches and a 
Shelton, IV states:  the staple forming pockets in the anvil may have different depths [0013]… staples 222 may have different lengths or wire diameters to create different length formed staples, and/or the pockets 202 in the anvil 810 could have different depths to create different length formed staples. Also, the cumulative heights of the wedge band stacks could be different [0273]
Holsten et al. teaches having different open leg lengths (125a-125c) and different cup configurations ([0056-0094], figs. 2-15).
Holsten et al. states:  “Leg lengths of surgical fasteners 125c, 125b, and 125a increase in a direction moving from inner walls 616 towards outer walls 614. By providing surgical fasteners having increasing leg lengths along a plane that is orthogonal to inner walls 616, the completed (i.e. formed) surgical fasteners join increasing thicknesses of tissue without unduly traumatizing the joined layers of tissue” [0089].
Widenhouse et al. teaches an anvil (10260) having a first staple pocket with different open leg lengths (125a-125c) and different cup configurations ([0538, 0656-0657, 0706-0707, 0763], figs. 21-22, 276-282).
spacing 7155 between the centerlines can be approximately 0.035''…each forming pocket 7142 can taper between a narrow width 7156 and a wide width 7157. In at least one such embodiment, the narrow width 7156 can be approximately 0.045'' and the wide width 7157 can be approximately 0.075'' for example” [0656].
Given the suggestion and teachings of Shelton, IV to have different leg lengths of staples with different anvil pocket/cup depths/configurations, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the different cup configurations wherein the first cup has a first arc with a radius of from 0.040 inches to 0.060 inches and a first depth of from 0.010 inches to 0.030 inches, and the second cup has a second arc with a radius of from 0.030 inches to 0.050 inches and a second depth of from 0.010 to 0.030 inches for obtaining the desired staple crimping amount along with staple legs of different lengths for improved tissue fastening with different thickness and/or to prevent trauma the tissue as taught by Holsten et al and Widenhouse et al.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1995) and  “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), 531 F.2d at 1053, 189 USPQ at 148.) and a desired range such as the different cup radius would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive. Attorney argues that the prior art fails to disclose or teach having a first portion of the first staple leg overlapping a second portion of the second leg in a formed configuration and the first staple, once deployed by the first driver and deformed by the first staple pocket, comprises the first tip and the second tip crossing the first midline axis of the first crown and a first portion of the first staple leg overlapping a second portion of the second leg relative to the crown in a formed configuration wherein the first tip and the second tip remain above and to a same side of the first crown.  Examiner contends that Shelton, IV, Widenhouse et al., Boudreaux et al. each teach a first portion of the first staple leg overlapping a second portion of the second leg in a formed configuration as discussed above and this overlapping leg formation is conventional (see additional references cited on 892).  Also, Shelton, IV teaches having different cup configurations/depths and radius and different diameter staples ([0013, 0257-0260, 0273-0274], figs. 45-49) and a first portion of the first staple leg .
Given the suggestion and teachings of Shelton, IV to have different leg lengths of staples with different anvil pocket/cup depths/configurations with a first portion of the first staple leg overlapping a second portion of the second leg in a formed configuration wherein the first tip and the second tip remain above and to a same side of the first crown, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the different cup configurations to include having the first staple pocket further comprising a first longitudinal portion connecting the first cup and the second cup, the first cup and the second cup having different shapes, the second staple pocket further comprising a second longitudinal portion connecting the third cup and the fourth cup, and a first portion of the first staple leg overlapping a second portion of the second leg in a formed configuration for improved tissue fastening with different thickness and/or to prevent trauma the tissue as taught by Widenhouse et al., Boudreaux et al. 
Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1995) and  “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), 531 F.2d at 1053, 189 USPQ at 148.) and a desired range such as the different cup radius would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited, form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731